                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


TRAVIS DELANEY WILLIAMS,

               Plaintiff,

     v.                                                                Case No. 19-C-1159

ELLEFSON, WEBSTER,
BRADLEY FEDIE,
ROTH, LAXTON,
RUDIE, SAYLOR,
JOLINDA WATERMAN,
JULIA PAYNE,
NURSE JANE DOE, and
JOHN DOES,

               Defendants.


                                       SCREENING ORDER


       Plaintiff Travis Delaney Williams, an inmate confined at the Wisconsin Secure Program

Facility, filed a pro se complaint under 42 U.S.C. § 1983 alleging that Defendants violated his rights

under federal and state law. This order resolves Plaintiff’s motion for leave to proceed without

prepaying the filing fee and screens his complaint.

A. Motion for Leave to Proceed without Prepaying the Filing Fee

       The Prison Litigation Reform Act (PLRA) applies to this case because Plaintiff was a

prisoner when he filed his complaint. See 28 U.S.C. § 1915(h). The PLRA allows the court to give

a prisoner plaintiff the ability to proceed with his case without prepaying the civil case filing fee.

28 U.S.C. § 1915(a)(2). When funds exist, the prisoner must pay an initial partial filing fee. 28
U.S.C. § 1915(b)(1). He must then pay the balance of the $350 filing fee over time, through

deductions from his prisoner account. Id.

        On August 30, 2019, the court waived Plaintiff’s obligation to pay an initial partial filing

fee. ECF No. 8. The court will grant Plaintiff’s motion for leave to proceed without prepaying the

filing fee. He must pay the entire $350 filing fee over time in the manner explained at the end of

this order.

B. Screening the Complaint

        1. Federal Screening Standard

        Under the PLRA, the court must screen complaints brought by prisoners seeking relief from

a governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

court must dismiss a complaint if the prisoner raises claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

        In determining whether the complaint states a claim, the court applies the same standard that

applies to dismissals under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896, 899

(7th Cir. 2012)). To state a claim, a complaint must include “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must

contain enough facts, accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows




                                                 -2-
a court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. (citing Twombly, 550 U.S. at 556).

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that someone

deprived him of a right secured by the Constitution or the laws of the United States, and that

whoever deprived him of this right was acting under the color of state law. D.S. v. E. Porter Cty.

Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570

F.3d 824, 827 (7th Cir. 2009)). The court construes pro se complaints liberally and holds them to

a less stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720 (citing Perez v.

Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

       2. Plaintiff’s Allegations

       Plaintiff alleges that, on February 24, 2019, defendant correctional officer Ellefson gave him

another inmate’s medication. After taking the medication, Plaintiff asked to see the medication

cards Ellefson had been looking at. Plaintiff, whose first name is Travis, noticed that Ellefson had

given him Derek Williams’ medication. Plaintiff notified Ellefson of his error, to which Ellefson

allegedly responded, “Ahh man.” ECF No. 1 at 6. Plaintiff allegedly explained to Ellefson that one

of the medications he gave Plaintiff was Trazadone and that Plaintiff had been weaning himself off

of Trazadone because it gives him bad stomach aches and occasionally causes stomach bleeding.

Plaintiff demanded to see a nurse. Plaintiff states that Ellefson ignored him.

       According to Plaintiff, Ellefson called defendant correctional officer Laxton, and the two

began to whisper to one another while thumbing through the inmate medication cards. Plaintiff

allegedly overheard Laxton instruct Ellefson on how to cover up his mistake. Plaintiff asserts that

he immediately pressed his call button and spoke to defendant sergeant Saylor. After Plaintiff told


                                                -3-
Saylor what was going on and explained that he needed to see a nurse, Saylor allegedly said he

would look into it.

        Plaintiff explains that, as he was waiting, he “started getting a real bad case of acid reflux.”

ECF No. 1 at 7. Plaintiff asserts that he has “GERD very bad,” which he treats with five different

medications. Id. According to Plaintiff, the condition causes him to “regurgitate his food or vomit,”

which burns his throat, and can cause bloody stool. Id. Plaintiff asserts that he began to vomit up

small chunks of food with spots of blood. He took some TUMS, hoping to counteract the burning

sensation, but it did not work. According to Plaintiff, his condition worsened. He began to vomit

up larger chunks of food with more blood. Plaintiff states that he pushed his call button and again

explained his situation to Saylor and asked for a nurse. He allegedly told Saylor the TUMS were

not working. Saylor allegedly informed Plaintiff that he talked to the nurse and would write an

incident report documenting what had happened.

        Plaintiff asserts that Saylor did not contact the nurse a second time; instead, he sent

defendant correctional officer Rudie to Plaintiff’s cell to deliver a bottle of TUMS. Plaintiff told

Rudie he already had TUMS and asked him to call a nurse. Plaintiff states that Rudie did not

contact a nurse; instead, two hours later, he brought a bottle of liquid antacid to Plaintiff. Plaintiff

told Rudie he already had liquid antacid. He explained that he was bleeding when he regurgitated

his food and there was blood in his stool. He allegedly asked Rudie to give him something to put

his stool and spit in so he could show the nurse. Rudie allegedly denied Plaintiff’s request.

        In response, Williams placed a legal envelope in his cell door window, turned off his light,

called Rudie a clown, and told him to call a nurse. Rudie allegedly told Plaintiff twice to uncover




                                                 -4-
his window. Plaintiff told Rudie the window was not fully covered and that he should go get a

nurse. Rudie left.

        After an hour, Plaintiff again pressed his call button to talk to Saylor, who told him he had

contacted a nurse and she said she would come by Plaintiff’s cell after she handed out medication,

but her shift had ended and she went home. Plaintiff said he knew how to get someone to come to

his cell. He then fully covered his cell door window. Rudie came to Plaintiff’s cell and called his

name, but Plaintiff refused to answer. Laxton then came to Plaintiff’s cell, and Plaintiff told him

to get a nurse. Rudie came back and told Plaintiff to uncover his window. Again, Plaintiff refused

to answer. Plaintiff explains that he heard Rudie put a key in the top trapdoor in his cell. Plaintiff

told Rudie that, as soon as the trapdoor opens, Plaintiff would spit blood in his face. Plaintiff again

told Rudie to get him a nurse.

        Plaintiff explains that, at 9:30 p.m., count was in effect and prison rules require correctional

officers to visually account for every inmate. Plaintiff asserts that, by keeping his window covered,

he held up count across the entire state. According to Plaintiff, defendant lieutenant Fedie came to

his cell and yelled at Plaintiff to uncover his window. Plaintiff asserts that, at that time, only half

of his window was covered. He states that he stood up to uncover the rest of the window when he

heard Fedie order an unidentified officer to open the trapdoor. Fedie then allegedly sprayed OC

spray in Plaintiff’s cell. Plaintiff alleges the burst of spay lasted more than three seconds. Plaintiff

states that he began coughing and spitting up blood. He asserts that blood was coming out of his

mouth and nose.

        After about five minutes, Fedie yelled at Plaintiff to put his hands through the trap to be

cuffed. Plaintiff explains that he is on a soft cuff restriction because his left arm is deformed. In


                                                 -5-
spite of this, Fedie cuffed both of Plaintiff’s arms behind his back, which allegedly caused Plaintiff

significant pain.    Fedie also refused to put Plaintiff in his wheelchair and instead fast-

walked/dragged Plaintiff to the segregation unit.

        Plaintiff was put in a holding cell and told to strip. Plaintiff explains that he handed his back

brace, knee braces, and ankle braces to defendant correctional officer Roth. Roth then allegedly told

Plaintiff to lift his testicles, pull his ears, and open his mouth. Plaintiff explains that he was

steadying himself on the door while he did that. According to Plaintiff, right before Roth handed

him his segregation clothes, Fedie came in and started to threaten Plaintiff. He allegedly performed

the same search Roth had just performed. He also ordered Plaintiff to stand in the middle of the

room and spread his butt cheeks. Plaintiff explains that he uses a four-wheeled walker and

wheelchair. According to Plaintiff, when he tried to spread his butt cheeks, he fell forehead-first

on to the cement floor and scraped his forehead and hand. Plaintiff asserts that he asked to see a

nurse, but Fedie again ordered him to stand up and spread his butt cheeks; Plaintiff asserts that he

fell again. Plaintiff states that Fedie and Roth both laughed and walked away.

        Plaintiff states that he passed out and urinated and defecated on the floor. He explains that,

after he awoke, he crawled to the door and started banging on it, asking for help. Plaintiff states that

he yelled that he had passed out; that his head, chest, and stomach were hurting; and that he had lost

control of his bowels. Ellefson, Webster, and two unidentified officers allegedly ignored him.

Plaintiff asserts that he knew no one was going to help him, so he picked up his feces and threw it

out his trapdoor toward the sergeants’ cage about ten feet away. The officers allegedly did not

respond.




                                                 -6-
        Plaintiff states that he suffered for more than two hours before defendant nurse Waterman

arrived to examine him. Plaintiff was made to wear a spit mask because of his threats to spit on

people. According to Plaintiff, Waterman did not examine his forehead because of the mask, she

ignored the swelling and blood on his hand, and called a lump near his finger a callous. Waterman

allegedly provided a Pepto-Bismol tablet for Plaintiff’s stomach pains and regurgitation. Plaintiff

allegedly explained that it would not help. He stated that he had had these problems for thirty years

and that, usually, he has to go to the hospital, where he gets a thick white medication and an antacid.

Plaintiff asserts that Waterman refused to send him to the hospital, refused to address his chest pains

from the OC spray, and refused to look at the blood in his feces, even though his bloody feces were

all over the wall.

        Plaintiff spent twenty days in segregation, and, after a disciplinary hearing, received an

additional thirty days of cell confinement. Plaintiff asserts that he tried to write inmate complaints,

but defendant Julia Payne either rejected every complaint, claiming they contained more than one

issue, or she purposely mischaracterized the issues Plaintiff was complaining about. He states that

she routinely treats inmate complaints in this manner. He also asserts that, despite his preservation

requests, video footage of the incident was destroyed.

        3. Analysis

        To state an excessive-force claim, a plaintiff must allege that an officer applied force

maliciously and sadistically for the very purpose of causing harm, rather than in a good faith effort

to maintain or restore discipline. United States v. Waldman, 835 F.3d 751, 755 (7th Cir. 2016)

(internal quotation marks and citation omitted). To state a deliberate-indifference claim, a plaintiff

must allege that prison officials intentionally disregarded a known, objectively serious medical


                                                 -7-
condition that posed an excessive risk to the plaintiff’s health. Perez v. Fenoglio, 792 F.3d 768, 777

(7th Cir. 2015) (citations omitted). Both claims arise under the Eighth Amendment.

          The court will allow Plaintiff to proceed on Eighth Amendment claims against Fedie based

on his allegations that: (1) Fedie sprayed an excessive amount of OC spray into his cell even though

Plaintiff was in the process of complying with Fedie’s order to uncover his window; (2) Fedie

ignored Plaintiff’s soft cuff restriction and physical disabilities and allegedly handcuffed Plaintiff

behind his back and fast-walked/dragged him down a hallway; and (3) Fedie ordered Plaintiff to

stand naked and unsupported in the middle of the room for a strip search that had already been

performed, resulting in Plaintiff twice falling face-first onto the cement. The court will also allow

Plaintiff to proceed on an Eighth Amendment claim against Roth based on Plaintiff’s allegations that

Roth watched and laughed as Plaintiff twice fell to the floor while attempting to comply with Fedie’s

orders.

          Plaintiff may also proceed on Eighth Amendment claims against Ellefson, Webster, and the

two John Doe officers who allegedly ignored Plaintiff’s calls for help after he told them he had hit

his head, passed out, lost control of his bowels, and had chest and stomach pains. The court also will

allow Plaintiff to proceed against Waterman and the unidentified nurse who went home without

examining Plaintiff. “A delay in treatment may show deliberate indifference if it exacerbated [a

plaintiff’s] injury or unnecessarily prolonged his pain.” Perez, 792 F.3d at 777–78. Although

Plaintiff alleges that he has suffered from symptoms associated with GERD for decades, Plaintiff

indicates that there is medication available that can help alleviate his symptoms when they become

particularly severe. Waterman and the unidentified nurse allegedly delayed examining Plaintiff and,

in the case of Waterman, allegedly denied him adequate treatment and medication. As a result,


                                                -8-
Plaintiff alleges that he coughed up blood for hours and experienced severe chest and stomach pain.

These allegations are sufficient for him to proceed on a deliberate indifference claim.

        Finally, the court will allow Plaintiff to proceed on a deliberate indifference claim against

inmate complaint examiner Payne based on his allegations that she repeatedly rejected his grievances

about this incident. Generally, an inmate complaint examiner denying or rejecting an inmate

grievance will not give rise to a constitutional claim because doing so does not contribute to or cause

the alleged constitutional violation. However, the Seventh Circuit has observed that allegations that

an inmate complaint examiner refuses to do her job, leaving inmates “to face risks that could be

averted by faithful implementation of the grievance machinery” can be sufficient to state a claim.

See Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009). Accordingly, the court will allow

Plaintiff to proceed based on his allegations that Payne routinely rejects inmate grievances and/or

mischaracterizes the issues in their grievances.

        Plaintiff does not, however, state a constitutional claim against Ellefson based on his

allegations that Ellefson gave him the medication of an inmate with the same last name. Typically,

a plaintiff will not state a deliberate indifference claim if he alleges that a defendant dispensed the

wrong medication on a single occasion. See Shanklin v. St. Clair County Jail, Wexford, Case No.

17-cv-1151, 2018 WL 839615, at *2–3 (S.D. Ill. Feb. 13, 2018) (citing Gill v. Reed, 381 F.3d 649,

662 (7th Cir. 2004)). This is because negligence or even gross negligence is not actionable under

§ 1983. Gomez v. Randle, 680 F.3d 859, 864 (7th Cir. 2012). The only reasonable inference from

Plaintiff’s allegations is that Ellefson was careless or negligent, which is insufficient for Plaintiff to

proceed against him.




                                                   -9-
        Plaintiff also fails to state a claim based on his allegations that Ellefson and Laxton

whispered about how Ellefson should explain what happened. Plaintiff explains that, when he

overheard them talking, he contacted Saylor, who looked in to the matter and eventually called a

nurse. Accordingly, Plaintiff suffered no harm from Ellefson and Laxton’s attempt to manage the

situation. Nor will the court allow Plaintiff to proceed on a claim against Saylor. Plaintiff alleges

that Saylor responded each time Plaintiff pressed his emergency call button, he contacted a nurse at

Plaintiff’s request, and he directed Rudie to bring Plaintiff TUMS and a liquid antacid to help

address Plaintiff’s GERD symptoms. Saylor was allegedly told by the nurse that she would stop by

Plaintiff’s cell after she handed out medication; Saylor was not responsible for the nurse’s decision

not to do so.

        Plaintiff also fails to state a claim against Rudie. Rudie allegedly brought Plaintiff TUMS

and a liquid antacid to help address Plaintiff’s symptoms. In response, Plaintiff called him names,

covered his window, ignored his orders, and threatened to spit blood in his face. Rudie’s restraint

in the face of Plaintiff’s actions is the opposite of deliberate indifference. Plaintiff asserts that Rudie

refused to get a nurse or provide him with containers he could use to collect stool and spit samples;

however, Saylor had contacted a nurse at Plaintiff’s request, so Rudie’s failure to do so does not

demonstrate deliberate indifference to Plaintiff’s medical needs, and it was up to the nurse to decide

whether samples were necessary.

        Plaintiff also fails to state a claim against the John Doe officer who opened the trapdoor,

through which Fedie sprayed the OC spray. At the time he opened the trapdoor, Plaintiff had been

defying multiple officers’ orders for a long period of time. Plaintiff asserts that he then started to

comply with Fedie’s orders, but Fedie sprayed him anyway. Presumably Plaintiff started to comply


                                                  - 10 -
because the trapdoor opened and Plaintiff anticipated what would happen next. In any event, the

officer did not harm Plaintiff by opening the trapdoor, and he will not be held liable for the alleged

misconduct of Fedie.

       Finally, Plaintiff seeks to pursue claims that “are novel and complex issues of state law.”

ECF No. 1 at 3. Specifically, he cites Wis. Stat. §§ 940.285 (Abuse of Individuals at Risk), 946.12

(Misconduct in Public Office), 939.63 (Penalties for Use of Dangerous Weapons), and 940.19

(Battery). The court will not exercise supplemental jurisdiction as Plaintiff requests. “Courts

seldom imply a private right of action where none appears in the statute, for a strong presumption

exists against [their] creation.” Smith v. Gerber, 64 F. Supp. 2d 784, 786 (N.D. Ill. 1999) (citations

omitted). That presumption is even stronger when the statute in question is criminal. Id. A “statute

proscribing particular conduct but not identifying specific beneficiaries—for example, a statute

forbidding murder or burglary—generally is enforced by public prosecutors, with private

enforcement only if the statute creates an express right of action.” Id. (citations omitted). The

statutes Plaintiff cites are criminal statutes, and the only remedies they provide are criminal

penalties. Accordingly, the court finds that they do not give rise to a private civil remedy.

       In summary, Plaintiff states claims against Ellefson, Fedie, Webster, Roth, Waterman, Payne,

the Jane Doe nurse, and two John Doe officers; however, he does not state claims against Laxton,

Rudie, and one John Doe officer. Because Plaintiff is suing Doe defendants, he will have to use

discovery (interrogatories and/or document requests) to learn their names. Once Plaintiff learns their

names, he must file a motion to substitute their names for the Doe placeholders. Plaintiff may not

serve discovery requests until after the named defendants respond to his complaint and after the

court enters a scheduling order setting deadlines for discovery and the filing of dispositive motions.


                                                - 11 -
The named defendants do not have to respond to discovery requests served before the court enters

a scheduling order.

C. Conclusion

       THEREFORE, IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepaying the filing fee (ECF No. 2) is GRANTED.

       Under an informal service agreement between the Wisconsin Department of Justice and this

court, a copy of the complaint and this order have been electronically transmitted to the Wisconsin

Department of Justice for service on defendants Ellefson, Fedie, Webster, Roth, Waterman, and

Payne. It is ORDERED that, under the informal service agreement, those defendants shall file a

responsive pleading to the complaint within 60 days.

       IT IS FURTHER ORDERED that the agency having custody of Plaintiff shall collect from

his institution trust account the $350 filing fee by collecting monthly payments from Plaintiff’s

prison trust account in an amount equal to 20% of the preceding month’s income credited to

Plaintiff’s trust account and forwarding payments to the Clerk of Court each time the amount in the

account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The payments shall be clearly

identified by the case name and number assigned to this case. If Plaintiff is transferred to another

county, state, or federal institution, the transferring institution shall forward a copy of this order

along with his remaining balance to the receiving institution.

       IT IS FURTHER ORDERED that a copy of this order be sent to the officer in charge of

the agency where Plaintiff is confined.

       IT IS FURTHER ORDERED that the parties may not begin discovery until after the court

enters a scheduling order setting deadlines for discovery and dispositive motions.


                                                - 12 -
        IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E-Filing Program

institutions1 must submit all correspondence and case filings to institution staff, who will scan and

e-mail documents to the court. Plaintiffs who are inmates at all other prison facilities must submit

the original document for each filing to the court to the following address:

                                Office of the Clerk
                                United States District Court
                                Eastern District of Wisconsin
                                Jefferson Court Building
                                125 S. Jefferson St., Rm. 102
                                Green Bay, WI 54301-4541

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will only

delay the processing of the matter.

        Plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this case for failure to diligently pursue it. In addition, the parties must notify the Clerk

of Court of any change of address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

        Dated at Green Bay, Wisconsin this 1st day of October, 2019.



                                                           s/ William C. Griesbach
                                                           William C. Griesbach, Chief Judge
                                                           United States District Court - WIED




1
 The Prisoner E-Filing Program is mandatory for all inmates of Green Bay Correctional Institution,
Waupun Correctional Institution, Dodge Correctional Institution, Wisconsin Secure Program
Facility, Columbia Correctional Institution, and Oshkosh Correctional Institution.

                                                  - 13 -
